 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.1 Filed 03/31/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                   IN THE EASTERN DISTRICT OF MICHIGAN



SHATIA S. MATHIS, in her capacity as
the Personal Representative of the
Estate of WILLIAM MATHIS,

          Plaintiff,                                 Case No.

v.                                                   Hon.

NURSE MCINNIS; ERIN BYRNE;
KIM FARRIS; CORIZON HEALTH,
INC. d/b/a CORIZON OF MICHIGAN;
QUALITY CORRECTIONAL CARE
OF MICHIGAN, P.C.; JOHN DOE
MEDICAL PROVIDERS,

          Defendants.


                 COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Shatia S. Mathis, the administratrix of the Estate of

William Mathis, by and through her attorneys, JOHNSON LAW, PLLC,

complaining of Defendants and respectfully alleges as follows:

                            JURISDICTION AND VENUE

     1.         This is a civil rights action in which the Plaintiff seeks relief for the

violation of rights secured by 42 U.S.C. § 1983, the Eighth and Fourteenth

Amendments to the United States Constitution, and MCL § 600.2922.



                                             1
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.2 Filed 03/31/21 Page 2 of 14




     2.      Jurisdiction of this Court is found upon 28 U.S.C. § 1331 and pendent

jurisdiction over state claims that arise out of the nucleus of operative facts common

to Plaintiff’s federal claims.

     3.      The events that give rise to this lawsuit took place at the Macomb

Correctional Facility in Macomb County, MI.

     4.      Venue is appropriate in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391(b) because the individual Defendants are officials and employees of

the Michigan Department of Corrections and the events that give rise to the lawsuit

took place in the County of Wayne, State of Michigan.

                                     PARTIES

     5.      Plaintiff, Shatia Mathis, is the Administratrix of the Estate of William

Mathis. At all times relevant, William Mathis was a prisoner in custody of the

Michigan Department of Corrections (“MDOC”).

     6.      Defendant, Michigan Department of Corrections, is a Michigan

governmental agency that operates correctional facilities in Michigan.

     7.      Defendant, Nurse McInnis, at all times relevant was employed by the

Michigan Department of Corrections and was acting under color of law.

     8.      Defendant Farris was at all pertinent times an employee of Corizon

Health, employed as a Physician Assistant to provide medical care to Mr. Mathis.



                                          2
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.3 Filed 03/31/21 Page 3 of 14




     9.      Defendant Byrne and McInnis were at all pertinent times employees of

the Michigan department of Corrections, employed as nurses to provide medical care

to Mr. Mathis.

     10.     Defendant Corizon does business as Corizon Health Inc, Corizon of

Michigan, and Quality Correctional Care of Michigan, P.C. They are referred to

jointly herein as Defendant Corizon, or the Corizon Defendants.

     11.     Defendant, Corizon Health, Inc. (“Corizon”), is contracted by the

Michigan Department of Corrections (“MDOC”) to provide medical services to

inmates housed within MDOC correctional facilities. Through its doctors and

medical providers, Defendant Corizon is responsible for providing health care to

inmates including but not limited to approving necessary visits with specialists,

approving necessary surgeries and treatments plans, and approving medications

prescribed to incarcerated individuals. Defendant Corizon acts through its decision

makers and supervisors. At all times relevant, Defendant Corizon was acting under

the color of law.

     12.     Defendant Corizon, Inc. is a Delaware corporation with a principal

place of business located at 103 Powell Ct., Brentwood, TN 37027. Corizon may be

served at its registered agent, The Corporation Company, 40600 Ann Arbor Road

East, Suite 201, Plymouth, MI, 48170. Corizon is responsible for providing medical




                                        3
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.4 Filed 03/31/21 Page 4 of 14




care to the prisoners throughout the state. When a prisoner has a medical issue, it is

Corizon who will deliver health care services to the prisoner.

     13.     Defendant Quality Correctional Care of Michigan, P.C. is a Michigan

Corporation with a principal place of business located at 6452 Millennium Drive,

Suite 100, Lansing, MI, 48917. QCC may be served at its registered agent, The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, MI,

48170. QCC is in a contractual relationship with Defendant Corizon to administer

medical care to prisoners. The exact nature of the contractual relationship between

Corizon and QCC is unknown. QCC is responsible for providing medical care to the

prisoners throughout the state. When a prisoner has a medical issue, it is QCC who

will deliver health care services to the prisoner.

     14.     Defendant Corizon derives substantial income from doing business in

Michigan.

     15.     Upon information and belief, Corizon contracted with the Michigan

Department of Corrections to provide medical care to prisoners housed in MDOC

facilities throughout the State of Michigan.

     16.     Dr. Keith Papendick (“Papendick”) was at all times relevant employed

by Corizon and contracted by MDOC as the Utilization Manager. Papendick is

responsible for approving necessary specialist visits and procedures for individuals

incarcerated with the MDOC. Papendick is a Corizon policymaker/decisionmaker.


                                           4
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.5 Filed 03/31/21 Page 5 of 14




     17.        Defendant Corizon is responsible for ensuring MDOC inmates see the

necessary specialists to treat serious medical needs. Pursuant to Corizon’s policy to

deny necessary care for non-medical reasons, such as cost-saving and profit

boosting, Defendant Corizon denied Plaintiff the care necessary to preserve his life.

     18.        Defendant, John Doe Medical Care Provider, at all times relevant was

employed by the Michigan Department of Corrections and/or Corizon and were

acting under color of law.

     19.        Defendants’ complained-of actions and inactions were done

intentionally, willfully, purposely, purposefully, wantonly, recklessly, deliberately,

consciously, carelessly, knowingly, sadistically, maliciously and with deliberate

indifference.

                              STATEMENT OF FACTS

     20.        On 6/23/18 at around 6:00 AM, decedent William Mathis went to

Health Care in the Macomb Correctional Facility to receive his prescription

medications, including Ultram and Norco, which he was prescribed as a chronic pain

patient.

     21.        While in the lobby of health care, Mr. Mathis slipped by a water

fountain and fell, striking his head and left shoulder extremely hard, such that the

sound took many of those present by surprise.



                                           5
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.6 Filed 03/31/21 Page 6 of 14




     22.      Nurse McInnis purported to assess Mr. Mathis and because he was not

able to get up and walk, she transported him via a wheelchair to the emergency room,

where she conducted her so-called assessment for no more than minutes. Nurse

McInnis then sent Mr. Mathis back to his cell.

     23.      Because of the head trauma, Mr. Mathis had to be taken via wheelchair

back to his cell despite being able to walk to healthcare earlier that morning.

     24.      Mr. Mathis returned to Health Care at around 11:30 AM and Nurse

McInnis was no longer there.

     25.      Mr. Mathis spoke to Nurse Erin Byrne and PA Kim R. Farris and

advised them of that morning’s event, including the significant trauma to his head.

Mr. Mathis rated his head pain at “11” on a 0-10 scale.

     26.      Given his known history of suffering from various medical conditions

resulting in chronic pain for which he took daily Ultram and Norco among other pain

medications, this should have alerted Nurse Byrne and PA Farris that Mr. Mathis

had sustained a significant injury and required immediate evaluation by a physician

or transfer to a hospital.

     27.      Notwithstanding the need for an immediate assessment by a physician,

Nurse Byrne and/or PA Farris advised Mr. Mathis to go back to his cell and to return

at the 5:00 medical callout if he was still in pain.




                                            6
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.7 Filed 03/31/21 Page 7 of 14




     28.      Mr. Mathis went back to his cell, as instructed by these defendants, and

was found unresponsive that afternoon at around 7:00 PM. The prison corrections

officers began CPR and transported Mr. Mathis to the hospital, but Mr. Mathis died

from acute subdural hematoma, proximately caused by hitting his head that morning

and not being treated for it properly by Nurse McInnis, Nurse Byrne, and/or Farris.

     29.      PA Farris and Nurse Byrne, upon being confronted by a patient

claiming he hit his head and being slow to respond to their questions, should have

conducted a more thorough examination and had him transferred to a hospital for

appropriate and required evaluation, including an emergency CT scan. Instead,

Nurse Byrne sent Mr. Mathis back to his cell, as ordered by PA Farris.

     30.      Further in contravention to official written MDOC and official written

Corizon policy and the applicable standard of care, Nurse McInnis did not create a

medical note or otherwise document the fall, the injury, or her purported assessment

and examination of Mr. Mathis, nor did she seek or recommend an evaluation by a

physician or transfer out of the facility for evaluation in a hospital.

     31.      McInnis was required by official written MDOC and official written

Corizon policy, and the standard of care, to have documented Mr. Mathis’ fall in

three ways:

           a. fill out an Accident Report, which is an MDOC form;

           b. document the fall and her examination in Mathis’ EMR/HER;


                                            7
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.8 Filed 03/31/21 Page 8 of 14




           c. document the fall and her examination the health care log book.

     32.         Had McInnis completed any of these required documentations, PA

Farris and Nurse Byrne would have seen that Mr. Mathis did in fact have a serious

fall in health care that morning, instead of assuming he either fell in the housing unit

or not at all.

     33.         As a direct and proximate cause of Defendants’ actions and inactions,

Mr. Mathis died.

                              COUNT I
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
               (Eighth Amendment – Deliberate Indifference)

     34.         Plaintiff incorporates herein all the prior allegations.

     35.         At all times relevant, Defendants were acting within the course and

scope of their employment with MDOC and/or Corizon and were acting under color

of state law with the authority granted to them as correctional healthcare providers.

     36.         At all times relevant, pursuant to the Eighth and Fourteenth

Amendments of the United States Constitution, Mr. Mathis had a right to be free

from cruel and unusual punishment and to receive proper and adequate medical care

while incarcerated in the custody and control of the Michigan Department of

Corrections and the supervision and control of the Defendants.

     37.         At all times relevant, William Mathis had a right to adequate and

sufficient medical care and treatment such that his medical conditions and his life

                                              8
 Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.9 Filed 03/31/21 Page 9 of 14




would be preserved and would be free from needless unjustified and preventable

pain, suffering, and deterioration of his health and well-being.

     38.     All times relevant, Defendants with malice, recklessness, and callous

and deliberate indifference to William Mathis’s federally protected rights to be free

of cruel and unusual punishment and to medical care that adequately treated his

serious medical needs, knowingly allowed Mr. Mathis to suffer through head trauma

which ultimately resulted in his death, without appropriate medical health care which

combined to cause pain, suffering, deterioration of health and ultimately Mr.

Mathis’s death.

     39.     As a proximate result of the illegal and unconstitutional acts of the

Defendants, William Mathis died and suffered damages as a result.

     Monell Liability for Defendant Corizon: Failure to Train/Supervise;
               and as an alternative Monell theory of liability:
                        Policy, Custom, and/or Practice

     40.     Defendant Corizon has a policy, practice, or custom of deliberate

indifference to the treatment of prisoners. This is demonstrated through the actions

and inactions of Corizon’s policymakers and decisionmakers, such as Dr. Keith

Papendick.

     41.     On March 28, 2018, this widespread Corizon policy was evidenced in

deposition testimony in the case of Temujin Kensu v William Borgerding, M.D., et



                                          9
Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.10 Filed 03/31/21 Page 10 of 14




al, 4:16-cv-13505, by former Corizon employee Physician Assistant (“P.A.”)

Marianne McKissick.

     42.    P.A. McKissick, the primary treater at MRF for Kensu’s serious

medical needs from October 2016 until December 2017, gave deposition testimony

regarding Corizon’s treatment of Kensu. During questioning regarding Corizon’s

policy of denying claims for necessary medical treatment, when McKissick was

asked, under oath, how often Corizon would deny claims for consults with

specialists, McKissick responded that “90 percent, 99 percent of the time” Corizon

would deny the physician’s request.

     43.    Keith Papendick, Corizon Utilization Manager, testified that Corizon

does not deny. Rather than outright “deny” treatment, Corizon “defers” the

treatment. This “deferral” has the same substantive effect on the patient as an

outright denial: The patient never receives the treatment. This policy, practice, or

custom of “deferring” requests is in deliberate indifference to a prisoner’s serious

medical needs.

     44.    When P.A. McKissick says the policy to deny 90% to 99% of all

requests, she means that 90% to 99% of all requests are “deferred.”

     45.    McKissick further testified that all of her recommendations for a

consultation with a specialist were based upon her experience as a physician’s

assistant and the standard of care necessary to properly treat the patient. Corizon


                                        10
Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.11 Filed 03/31/21 Page 11 of 14




“deferred” those recommendations, the recommendations of a physician for

treatment necessary to provide adequate healthcare to a patient for their serious

medical needs, 90% to 99% of the time.

     46.     Plaintiff and other inmates have collectively received thousands of

denials of claims, and thousands of instances in which Defendants refused to provide

adequate care to prisoners.

     47.     During the time period of Corizon’s contract with the MDOC,

Defendants Corizon and QCC was directly responsible for the treatment of Plaintiff

and other inmates, and has caused deliberate indifference to be demonstrated to

Plaintiff and other inmates’ serious medical needs.

     48.     In fact, Defendant Corizon leads by example, so to speak, by allowing

and encouraging their subordinates to be deliberately indifferent to prisoners’ serious

medical needs, as is demonstrated by numerous verdicts across the country against

Corizon, finding Corizon liable for deliberate indifference violations and awarding

both compensatory damages as well as punitive damages to plaintiffs. These

verdicts, and even a contempt order resulting in millions of dollars in fines, however,

have not had the desired effect declared by the legislature’s purpose in enacting

punitive damages in civil rights cases, since it did not deter them or others from

engaging in similar misconduct.




                                          11
Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.12 Filed 03/31/21 Page 12 of 14




     49.     Defendants Corizon and QCC could have authorized Plaintiff and other

inmates’ required treatments, or many other treatments needed to address their

serious medical needs but repeatedly chose not out of deliberate indifference to

Plaintiff’s and other inmates’ serious medical needs. They chose to let Plaintiff and

other inmates suffer. They also actively participated in the mistreatment of Plaintiff

and other inmates by “deferring” required medical treatment.

     50.     Defendants Corizon and QCC, through its employees, officers, and

agents, routinely acted according to a plan or policy to deny Plaintiff and other

inmates access to treatment for their serious medical needs.

     51.     Defendants Corizon and QCC, through its employees, officers, and

agents, acted to approve of the abuse and denial of Plaintiff and other inmates’

constitutionally protected access to treatment for their serious medical needs.

     52.     Defendant Corizon’s and QCC’s actions were and are clear violations

of the Eighth Amendment of the Constitution, as Defendant Corizon and QCC

routinely demonstrated a deliberate indifference to Plaintiff and other inmates’

serious medical needs.

     53.     Defendant Corizon and QCC acted to approve of the abuse and denial

of Plaintiff and other inmates’ constitutionally protected access to treatment for their

serious medical needs.




                                          12
Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.13 Filed 03/31/21 Page 13 of 14




       54.    Defendant Corizon’s and QCC’s decision to withhold appropriate

medical care and treatment from Plaintiff and other inmates as described herein with

deliberate indifference to Plaintiffs’ serious medical needs, while Plaintiffs were in

the MDOC’s custody, violated the Eighth Amendment.

       55.    Defendant Corizon’s and QCC’s plan or policy to unreasonably deny

or “defer” prisoners’ access to adequate medical treatment for their serious medical

needs is evidenced across a long history of numerous claims, lawsuits, and

grievances.

       56.    This unwritten Corizon policy to deny up to 99% of providers’ requests,

has create an environment within Corizon in which providers, such as McKissick

and for purposes of the instant complaint, the named defendant treaters, know from

the outset that any treatment they seek for their patients will be denied. This

unwritten policy further establishes an unwritten policy that Corizon does not care

about its patients if required treatment costs money, but only about its profits.

       57.    Plaintiff required treatment that would have cost Corizon money and

the named defendant treaters knew that the unwritten Corizon policy demanded that

the plaintiff not be treated, which is why the named defendant treaters acted as they

did.

       58.    Defendant Corizon’s herein complained-of policies were and are clear

violations of the Eighth Amendment of the Constitution, as Defendant Corizon


                                          13
Case 2:21-cv-10734-PDB-RSW ECF No. 1, PageID.14 Filed 03/31/21 Page 14 of 14




routinely demonstrated a deliberate indifference to inmates’ serious medical needs.

This policy to demonstrate deliberate indifference to inmates such as Plaintiff,

directly and proximately caused Plaintiff to suffer the herein complained of harm.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a

judgment in Plaintiff’s favor and against the Defendants, and award Plaintiff

compensatory and punitive damages to be determined by a jury, reasonable attorney

fees and costs of this action, and any such other relief as appears just and proper.

                             JURY TRIAL DEMAND

      Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38.

                                               Respectfully Submitted,

                                               JOHNSON LAW, PLLC


                                         By: /s/ Solomon M. Radner__________
                                             Ven Johnson (P39219)
                                             Solomon M. Radner (P72653)
                                             Madeline Sinkovich (P82846)
                                             Attorneys for Plaintiff
                                             535 Griswold, Suite 2600
                                             Detroit, MI 48226 (313) 324-8300
                                             vjohnson@venjohnsonlaw.com
                                             sradner@venjohnsonlaw.com
                                             msinkocvich@venjohnsonlaw.com

Dated: March 31, 2021



                                          14
